Appeal from a judg*1615ment of the Genesee County Court (Robert C. Noonan, J.), rendered January 11, 2007. The judgment convicted defendant, upon a jury verdict, of felony driving while intoxicated (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of two counts of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c] [former (i)]). We reject defendant’s contention that the verdict is against the weight of the evidence because, contrary to defendant’s contention, it cannot be said that the jury failed to give the evidence the weight it should be accorded (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant failed to preserve for our review his further contention that the conviction is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]) and, in any event, that contention is without merit (see generally Bleakley, 69 NY2d at 495). Present—Scudder, P.J., Martoche, Smith, Lunn and Peradotto, JJ.